DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 05/07/2020; claim(s) 1- 29 is/are pending herein; claim(s) 1, 15, & 29 is/are independent claim(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“RPA orchestrator” (in claims 7- 9 & 21- 23), described as item 14/17  that includes  “a web application, and a set of service modules 27”, UiPath Orchestrator™, see paras. 0029, 0034.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 6, 10- 20 & 24- 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. [Kunde] (US 20150213106 A1) in view of Purushothaman (US 20190126463 A1), and in further view of Ferris (US 20090293056 A1). The combination of Kunde, Purushothaman, and Ferris is referred as KPF hereinafter.

Regarding claim 1, Kunde teaches/suggests a method comprising employing at least one hardware processor of a computer system [fig. 1 with system 100] to: 
in response to exposing a user interface [screen of the user device 102] to a user [“customer, who wants to rent/purchase the one or more computational resources” using “customer-computing device 102”. By definition of the “rent”, it can be understood as having a desired lifespan], receive a user input1 indicating a selected one or more templates as recommendation” and “Accordingly, the processor 202 selects the templates T.sub.1 (depicted by 638), T.sub.2”] and a user input indicating a desired provisioning lifespan [“the template may include information pertaining to a configuration…has been configured, or a time duration for which the virtual machine has been allocated to the user” and “time duration for which a virtual machine is required”2], wherein the user interface presents to the user for selection a plurality of pre-defined platform-specific 
 in response to receiving the user inputs indicating the selected performing one or more operations” by the customer after receiving the VM based computational resources means the provisioning is initiated] of an templates are deterministic of a configuration of at least one virtual machine”] and a platform-specific service [provide one or more services such as IaaS, Paas, SaaS for “an application/workload” for different customers, wherein the services for the different customers are different or platform-specific] used by the VM, wherein the VM is configured to execute --one or more services for the user 

While Kunde teaches of provisioning the virtual machines for a certain period/renting the optimum virtual machine, it does not specifically teach its process automation of the virtual machine is “robotic” type process automation or “RPA” types. Thus, it does not teach the VM is configured to execute an RPA robot mimicking an interaction between a human operator and a target software application. Kunde also does not necessarily teach to initiate a deactivation of the RPA environment when its renting time period expires. In summary, Kunde does not teach features shown above with 
Purushothaman is directed to deployment of pre-configured bots [RPA robot] for executing one or more actions initiated by a user (Abstract). Specifically,  Purushothaman teaches a hardware processor configured for:
 responsive to receiving one or more user inputs, initiate [“monitoring deployment within the technology environment 300”] an automatic provisioning of a robotic process automation (RPA) environment to a host platform, the RPA environment comprising a virtual machine (VM) [“virtual desktop instance exists as a virtual machine on the service provider's servers”, analogous to customer requested VM in Kunde’s system] and a platform-specific service used by the VM ([0049-0051, 0054-0059]), 
wherein the VM is configured to execute an RPA robot [“a “bot” is a configurable software”, “Robotic Process Automation (RPA), a computer system or robot may mimic the actions of a human being in order to perform a computer-based task”] mimicking an interaction between a human operator and a target software application ([0024, 0048, 0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Purushothaman and Kunde because they both related to a processor using one or more virtual machines to execute customer’s software application(s) on a host platform and (2) modify the system of Kunde to have selected VMs with robotic process automation (RPA) based environment template(s) having a RPA robot that mimic an interaction between a human operator and a target application as in Purushothaman. Doing so once the requested “computational resources are allocated to the requestor” (Kunde, para. 0002), the requester/customer can automate the execution of repetitive and manually intensive activities thereby increasing the efficiency (Purushothaman, [0002, 0048]). As such, when the virtual machines of Kunde are used to execute RPA robot, the combined teachings will teach all elements of the claim except:
initiate a deactivation of the RPA environment in response to determining that the provisioning lifespan has expired.
Ferris is directed to instantiating one or more virtual machines 116 or other processes executed in a host platform/servers ([0024]). Ferris teaches exposing a user interface to a user to receive a user input indicating a desired provisioning lifespan [“instantiation request, for example, can specify a defined period of time for which the instantiated machine or process is needed”] for a process automation and in response to determining [“insert a self-management module” identifying the status about expiring] that the provisioning lifespan has expired, initiate [“configured to suspend or terminate the virtual machine 116 upon the occurrence…or the end of the lifespan of the virtual machine116”] a deactivation of the process automation environment ([0002, 0018, 0038, 0043]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ferris and Kunde in view of Purushothaman because they both related to executing rented/reserved virtual machines in a host platform on behalf of a requesting customer and (2) modify the system of  Kunde in view of Purushothaman to initiate a de-activation of the RPA environment once the computer determines the provisioning lifespan (as part of renting service period) has expired. Doing so the automatic provisioning of the RPA environment will not run beyond their intended lifespan to cause the customer to incur excess fees for the consumption of resources or cause other unintended effects (Ferris, [0003]). As such the combination of Kunde, Purushothaman, and Ferris (KPF) teach each limitation of the claim and renders the invention of this claim as a whole obvious to PHOSITA.

Regarding claim 2, KPF further teaches the method of claim 1, wherein the host platform [computer device(s) (local or remote) that execute the rented virtual machine(s) with RPA robot on behalf of the user] comprises an item selected from a group consisting of a cloud computing platform and an on-premises computer (Fig. 2 of Kunde & Fig. 1, [0049] of Purushothaman).
Regarding claim 3, KPF further teaches the method of claim 1, wherein provisioning the RPA environment comprises identifying the host platform [determining the hardware platform (local or remote computer) where the user/customer who purchases/rents the resources wants to execute the VM as part of (“the necessary resources to build that machine or resource have been identified”) for the VM, because a hardware computer is inherently required to execute the requested VM] according to the selected RP A environment template and instantiating the VM on the host platform (Kunde, [0032, 0036], Purushothaman, [0049] & Ferris, [0018-0019]).
Regarding claim 4, KPF further teaches the method of claim 1, wherein the selected RPA environment template comprises a memory image of the VM pre-loaded with the RPA robot and an instance of the target software application (Kunde, [0054], Fig. 4 & Purushothaman, [0049]).
Regarding claim 5, KPF further teaches the method of claim 1, wherein the RPA environment further comprises another platform-specific service [gaming, or web-based or mobile application types of the requirements causes to select different templates/VMs] used by the VM, and wherein provisioning the RPA environment comprises: identifying another host platform [hardware device that executes the user requested VM to provide PaaS] according to the selected RPA environment template and instantiating [running the VMs] the other platform-specific service on the other host platform (Kunde, [0021, 002, 00305] & Purushothaman, [0049]).
Regarding claim 6, KPF further teaches the method of claim 1, wherein the platform-specific service implements a database server [e.g., item 108] communicatively coupled to the VM (Kunde, [0033], fig. 1).
Regarding claim 10, KPF further teaches the method of claim 1, wherein de-activating the RPA environment comprises transmitting a communication to the host platform, the communication selected from a group consisting of a command configured to terminate [“termination of the particular virtual machine 116”] the VM and a command configured to terminate the platform-specific service (Ferris, [0038]).
Regarding claim 11, KPF further teaches/suggests the method of claim 1, further comprising employing the at least one hardware processor to display within the user interface a usage metering indicator indicative of an upper limit [the “specific or predetermined amount of resources consumed.” of the resources to be requested via “requirements parameters”] of the provisioning lifespan, the upper limit determined according to the selected RP A environment template (Kunde, [0032, 0086], Ferris, [0041-0044]).
Regarding claim 12, KPF further teaches/suggests the method of claim 11, wherein the upper limit is further determined according to an identity of a user group having the user as a member [customer who purchases/rents can set up different upper limit of the resources] (Kunde, [0086], Ferris, [0041-0044]).
Regarding claim 13, KPF further teaches/suggests The method of claim 1, further comprising employing the at least one hardware processor to display [displaying the remaining time before the service will end would be obvious based on disclosure of Ferris in KPF to allow the user to complete the task/service before the lifespan of the running VM is over, which can be similar to displaying the remaining time in the self-serviced vacuum cleaners (for car) in the gas-stations] within the user interface an indicator of an amount of time left until an expiration of the provisioning lifespan (Ferris, [0043]).
Regarding claim 14, KPF further teaches/suggests The method of claim 1, wherein the plurality of RPA environment templates includes templates defined for a plurality of host platforms (The one or more VMs/templates of the KPF’s system can be executed not only in a single hardware computer but can be executed in multiple local/remote computers, see Purushothaman, [0049]).

Regarding claims 15- 20 & 24- 28, KPF teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 6 & 10- 14.

Regarding claim 29, KPF teaches/suggests invention of this claim for the similar reasons set forth above in claim 1.
Claim(s) 7- 9 & 21- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KPF in view of Oros (US 20200134374 A1, Pub. Date: 2020-04-30).
Regarding claim 7, KPF is silent about its the platform-specific service to comprise a virtual network link connecting the VM to an RPA orchestrator configured to launch the RPA robot into execution as claimed.
Oros is directed to robotic process automation (RPA) that executes one or more RPA robots ([0010, 0034]). Specifically, Oros teaches a platform-specific service comprises a virtual network link [ link from conductor 120 to the robot 130 as part of the VM as shown in figs. 1,4] connecting the VM to an RPA orchestrator [“conductor” like items 120/230/420, figs. 1- 4, “One commercial example of an embodiment of conductor 120 is UiPath Orchestrator™”] configured to launch the RPA robot into execution (Fig. 1, [0037, 0039-0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Oros and KPF because they both are related to executing one or more RPA robots in RPA environment using different host platforms (2) modify the system of KPF to include a virtual network link connecting the VM with RPA robot to an RPA orchestrator configured to launch the RPA robot into execution as in Oros. Doing so would facilitate management of the creation, monitoring, and deployment of the VMs with RPA robots and other resources in the any user desired host platform/hardware device (Oros, [0040]).
Regarding claim 8, KPF in view of Oros further teaches/suggests the method of claim 7, wherein provisioning the RPA environment comprises: identifying another host platform [any hardware device out of many hardware computer of the cloud that can be rented to execute the VM with RPA robot in the combination] according to the selected RPA environment template and instantiating the RPA orchestrator on the other host platform (Purushothaman, [0049] & Oros, [0040, 0047, 0059]).
Regarding claim 9, KPF in view of Oros further teaches/suggests the method of claim 8, wherein provisioning the RPA environment comprises: identifying another host platform according to the selected RPA environment template; and instantiating another VM on the other host platform, the other VM configured to execute another RPA robot, and wherein the RPA orchestrator is configured to launch the other RPA robot into execution (Purushothaman, [0049] & Oros, [0040, 0060]).

Regarding claims 21- 23, KPF in view of Oros teach/suggest inventions of these claims for the similar reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Dimitrov (US 8997093 B2) teaches an orchestrator that analyzes application instances running on multiple provisioned virtual machines (Abstract, fig. 2 & associated texts).
2) Dias de Assuncao et al. (US 20140229939 A1) teaches contrasting an instantiated virtual machine from a selected virtual machine image by provisioning the selected virtual machine image to accommodate the virtual machine request (Abstract).
3) ANAND (WO 2020223365 A1) teaches an RPA system and method that provides a capability to execute software robots that may have been encoded in one or more programming languages to execute on an operating system different than that employed by a server of the RPA system (Abstract, 0025).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0065], “user interface enables the customer to input the one or more requirements parameter”
        2 See, paras. 0024, 0030